Citation Nr: 1128165	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior to September 23, 2008, for the grant of service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1976.  His decorations include the Purple Heart and the Combat Infantryman Badge.  He died in April 2004, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted the appellant's claim for entitlement to service connection for the cause of the Veteran's death, effective from September 23, 2008.  

The issue of entitlement to burial benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2009 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2004, due to advanced amytrophic lateral sclerosis (ALS). 

2.  The appellant submitted a claim for entitlement to service connection for the cause of the Veteran's death on May 18, 2004.  

3.  Effective September 23, 2008, VA issued a new regulation establishing presumptive service connection for ALS.  



CONCLUSION OF LAW

There is no legal entitlement to an effective date prior to September 23, 2008, for the grant of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.318, 3.400 (2010); 73 Fed. Reg. 54691-01 (Sept. 23, 2008); 74 Fed. Reg. 57072-01 (Nov. 4, 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the appellant's claim arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered nonprejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

II.  Earlier Effective Date

The appellant essentially contends that the effective date of the grant of service connection for the cause of the Veteran's death should be retroactive to the first day of the month in which the Veteran's death occurred (i.e., April 1, 2004), rather than the effective date of the newly established 38 C.F.R. § 3.318.  See Veteran's Representative's statements submitted in April 2010 and August 2010.  In support of this contention, the appellant asserts that, because she filed her claim for DIC benefits within one year from the date of the Veteran's death, and because her initial May 2004 claim was still pending before the Court when the new 38 C.F.R. § 3.318 was enacted, she is entitled to an earlier effective date.  Moreover, the appellant asserts that, insofar as the newly enacted 38 C.F.R. § 3.318 merely reduces the evidentiary burden for establishing service connection for ALS by obviating the need for evidence of a nexus between ALS and military service, this regulation is not a "liberalizing law," and as such, the effective date for the grant of service connection for the cause of the Veteran's death should be assigned pursuant to the regulations governing dependency and indemnity compensation (DIC) benefits, rather than the regulations governing liberalizing laws.  See Veteran's Representative's statements submitted in April 2010 and August 2010.

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation or DIC for which the application is received within one year from the date of death shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  

Accordingly, the effective date of a grant of compensation, DIC, or pension benefits that is awarded pursuant to any liberalizing law cannot be earlier than the effective date of the law.  See 38 C.F.R. § 3.114(a).  In this regard, the Board notes that, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or upon the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

The essential facts of this case are not in dispute. The Veteran died on April [redacted], 2004, and according to his death certificate, his cause of death was advanced ALS.  In this regard, the Board notes that, at the time of the Veteran's death, service connection for the ALS was not in effect.  Rather, prior to his death, in a March 2004 rating decision, the RO denied entitlement to service connection for ALS.  Thereafter, on May 18, 2004, less than a month after the Veteran's death, the appellant submitted a claim for entitlement to service connection for the cause of the Veteran's death.  Subsequently, in a September 2004 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death, which the appellant appealed to the Board, and then to the Court.  Significantly, however, effective September 23, 2008, VA issued a new regulation, 38 C.F.R. § 3.318, which established a presumption of service connection for ALS for any Veteran who developed ALS at any time after separation from service, provided that (1) there is no affirmative evidence that ALS was not incurred during or aggravated by service; (2) there was no affirmative evidence that ALS was due to the Veteran's own willful misconduct; and (3) the Veteran had active, continuous service of 90 days or more.  See 73 FR 54691-01 (effective Sept. 23, 2008).  

Thereafter, in an October 2008 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death based on the newly established presumption of service connection for ALS under 38 C.F.R. § 3.318, and assigned an effective date of September 23, 2008 (i.e., the effective date of the new regulation).  

In this regard, the Board notes that the new 38 C.F.R. § 3.318 applies to all applications for benefits received by VA on or after September 23, 2008, or that were pending before VA, the Court, or the United States Court of Appeals for the Federal Circuit on September 23, 2008.  See 73 FR 54691-01 (effective Sept. 23, 2008); 74 Fed. Reg. 57072-01 (Nov. 4, 2009).  Furthermore, both the interim final rule and the final rule provide that, in accordance with 38 U.S.C.A. § 5110(g) (i.e., the statutory section governing effective dates assigned pursuant to liberalizing laws) the effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found, but cannot be earlier than the effective date of this rule, or the date one year prior to the date of application, whichever is later.  Id.  

Accordingly, 38 C.F.R. § 3.318 does not provide for retroactive benefits, even in cases where the claim was originally filed and/or denied prior to September 23, 2008.  74 Fed. Reg. 57072-01 (Nov. 4, 2009).  In this regard, the Board highlights that, in the comments to the final rule, VA specifically addressed the effective date issue, noting that the new 38 C.F.R. § 3.318 is only applicable prospectively to claims filed on or after September 23, 2008, and to all applications for benefits that were pending before VA, the Court, or the United States Court of Appeals for the Federal Circuit on that date.  Id.  As such, VA concluded that, even in cases where the claim was originally filed and/or denied before September 23, 2008, the assignment of an effective date prior to that date for the award of benefits could not be granted pursuant to the new 38 C.F.R. § 3.318.  74 Fed. Reg. 57072-01 (Nov. 4, 2009).  Moreover, in the comments section to the final rule, VA also specifically addressed survivor benefits, stating that, although a Veteran's survivor who establishes that the Veteran died from ALS before September 23, 2008, may be eligible for DIC pursuant to the new 38 C.F.R. § 3.318, the survivor would not be entitled to any retroactive benefits before September 23, 2008.  74 Fed. Reg. 57072-01 (Nov. 4, 2009).  

Based on the foregoing, the Board finds that the appellant in this case is not entitled to an effective date prior to September 23, 2008, for the grant of service connection for the cause of the Veteran's death.  In making this determination, the Board acknowledges that the appellant submitted her claim for DIC benefits on May 18, 2004, within one year of the Veteran's death.  Significantly, however, the appellant's claim of entitlement to service connection for the cause of the Veteran's death was granted pursuant to 38 C.F.R. § 3.318.  Accordingly, in assigning September 23, 2008, as the effective date for entitlement to service connection for the cause of the Veteran's death, the RO assigned the earliest effective date permitted under the law.  As such, even though the appellant's original claim was filed prior to September 23, 2008, because 38 C.F.R. § 3.318 does not provide for retroactive benefits, an effective date prior to September 23, 2008, cannot be assigned in this case.  Accordingly, the appellant's claim for entitlement to an earlier effective date for the grant of service connection for the cause of the Veteran's death must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).


ORDER

Entitlement to an effective date prior to September 23, 2008, for the grant of service connection for the Veteran's cause of death is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


